Citation Nr: 0206244	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to disability related to 
nicotine dependence.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, H. S., and E. S.

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He died in January 1996.  The appellant is the 
veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
April 1996 and November 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In April 1996, the RO, in pertinent part, denied 
service connection for the cause of the veteran's death.  In 
November 1998, the RO, in pertinent part, denied service 
connection for the cause of the veteran's death due to 
tobacco use and nicotine dependence.  In addition, the RO 
denied entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318.

A personal hearing was held before a Hearing Officer at the 
RO in February 1997.  In addition, a Travel Board hearing was 
conducted by the undersigned Board Member in May 1999.  In 
August 1999, the Board issued a decision denying the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on motions for remand 
from both the appellant and VA General Counsel, in an Order 
dated in March 2001, the Court vacated the Board's August 
1999 decision and remanded the issues on appeal.

The Board notes that in August 2001, it received a motion for 
advancement on the docket of this case due to the 
deteriorating health of the appellant.  The appellant will be 
informed in a letter separate from this decision as to the 
ruling on her motion for advancement on the docket.

The Board further notes that, effective August 23, 2001, the 
Board imposed a temporary stay on claims for DIC involving 
"hypothetical entitlement" under the provisions of 
38 U.S.C.A. § 1318, due to the recent holding in National 
Organization of Veterans' Advocates, Inc. V. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit identified 
a conflict between the provisions in 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106.  Although the Federal Court did not 
invalidate the regulation, it concluded that it would be 
inappropriate for the VA to continue to process claims under 
38 U.S.C.A. § 1318 until the validity or invalidity of 
38 C.F.R. § 3.22 is finally established.  Accordingly, at 
this time, the Board cannot adjudicate the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
due to the temporary stay.  Therefore, appellate review of 
the issue of entitlement to DIC is deferred until the 
temporary stay is lifted.


FINDINGS OF FACT

1.  The veteran died in January 1996 at the age of 76.  The 
Certificate of Death lists the cause of death as 
adenocarcinoma of the right lung, with bronchial obstruction, 
due to pleural effusion, due to bilateral adrenal, left 
kidney and liver metastasis.  A significant condition 
contributing to death but not resulting in the underlying 
cause was focal subendocardial fibrosis.

2.  The service medical records and medical evidence of 
record do not demonstrate that the cause of the veteran's 
death was related to his military service.

3.  Although the evidence shows that the veteran's death was 
due to adenocarcinoma of the right lung that could have been 
caused by tobacco use and the evidence shows that the veteran 
smoked cigarettes during service, there is no medical 
evidence of carcinoma of the lungs or other organ in service, 
or that nicotine dependence was acquired during the veteran's 
period of service.

4.  At the time of his death, the veteran was in receipt of a 
combined 50 percent service-connected disability rating for 
the following disabilities, effective since November 1946:  
wound, Muscle Group XVII, moderate, evaluated as 20 percent 
disabling; wound, Muscle Group I, right, moderate, evaluated 
as 10 percent disabling; wound, Muscle Group XX, left, 
moderate, evaluated as 10 percent disabling; wound, Muscle 
Group XIII, moderate, left, evaluated as 10 percent 
disabling; wound, Muscle Group VI, moderate, right, evaluated 
as 10 percent disabling; wound, Muscle Group IX, moderate, 
right, evaluated as 10 percent disabling; and wound, right 
mastoid, mild, with defective hearing, evaluated as 
noncompensably disabling.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by an injury or disease incurred in 
or aggravated by active military service, to include a 
disability related to nicotine dependence that was incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
1112(c)(1), 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2001).

2.  The evidence does not show that nicotine dependence was 
incurred in or aggravated during the veteran's military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); VAOPGCPREC 2-93 (Jan. 13, 1993); 
VAOPGCPREC 19-97 (May 13, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran smoked cigarettes 
during service.  In addition, she acknowledges that he 
continued to smoke until 1990, at which time he quit.  
Apparently, he did not smoke from 1990 until his death in 
1996.  She has indicated that the veteran incurred nicotine 
dependence during service and that this resulted in his lung 
cancer which caused his death.  

I.  Factual Background

The veteran served on active duty from September 1940 to 
August 1945.  His service medical records show that he had 
acute, catarrhal bronchitis in December 1940.  A medical 
record dated in August 1943 notes that his habits included 
heavy smoking.  Examination of his lungs at that time showed 
that they were clear to auscultation and percussion.  No 
pathology was found.  In January 1945, the veteran was 
wounded in action in Belgium and sustained numerous shell 
fragment wounds to the right occipital region, chest, right 
arm, left buttock, left thigh, and right hand.  He underwent 
debridement of all the wounds and removal of many small 
foreign bodies.  In addition, he sustained perforation of the 
right tympanic membrane and had acute, suppurative otitis 
media secondary to the perforated right tympanic membrane.  A 
medical record dated in June 1945 notes that the veteran had 
a history of multiple shrapnel wounds and perforation of the 
right eardrum in January 1945.  His only complaint on 
admission was deafness of the right ear.  It was noted that 
all wounds were found to be completely healed.  An 
examination report dated later in June 1945 notes that the 
veteran used tobacco (cigarettes), moderately.  Examination 
of his lungs, anus and rectum, and muscular system were all 
negative.  The service medical records are negative for a 
diagnosis of nicotine dependence.

In rating decision of September 1945, service connection was 
granted for scars, gunshot wound, penetrating, right 
occipital region (with retained metallic fragments right 
mastoid area), left buttock, left posterior chest, right 
scapular region, right elbow, right hand and left thigh; 
service connection was also granted for otitis media, acute.  
A 100 percent evaluation was assigned from September 1, 1945.

A VA examination report dated in November 1946 shows that the 
veteran complained of hearing problems, headaches, and 
numbness in his right hand and shoulder in damp weather.  The 
examination revealed a normal respiratory system.  He was 
well muscled and nourished, walked with no limp, stood erect, 
and did not appear to be ill.  He had a one-inch scar behind 
the right mastoid, a scar on the right posterior shoulder 
that was 1 1/2 by 1/2 inches, a small scar on the left buttock, 
two scars the size of a pea two inches above the right elbow, 
and a fine incised linear scar on the palm below the right 
thumb.  The examiner noted that the scars were all well-
healed and asymptomatic.  It was further noted that there was 
no muscular atrophy or weakness and no bone injury or 
impairment of function or strength.  The diagnoses were 
gunshot wound penetrating cicatrix, head, right shoulder, 
left buttock, right arm and hand, asymptomatic.  

An audiology examination in November 1946 showed that the 
veteran's right tympanic membrane was dull and retracted.  
The center of it revealed a healed perforation.  The left 
tympanic membrane was normal except for a slight injection 
along the handle of the malleus.  Whispered voice test was 
15/20 in the right ear and 20/20 in the left ear.  Ordinary 
conversation was 20/20 in each ear.  An audiogram was 
performed and showed some hearing loss, right ear greater 
than left.  The diagnoses were deafness, nerve, right, mild, 
hearing 15/20 probably caused by noise; and otitis media, 
chronic, adhesive, right, mild (healed perforation of 
tympanic membrane).

In rating decision of December 1946, the 100 percent rating 
for the service-connected disabilities was continued from 
September 1, 1945, through November 4, 1946.  However, a 
combined 60 percent rating for residuals of gunshot wounds to 
various muscle groups, with consideration of the bilateral 
factor, was assigned from November 5, 1946.  In rating 
decision of December 1947, the RO found clear and 
unmistakable error in the December 1946 rating decision in 
that the disabilities did 
not reflect injury of both arms, both legs, or of paired 
skeletal muscles.  Corrective actions were taken and a 
combined 100 percent disability rating was assigned from 
September 1, 1945, through March 31, 1946, under the 1933 
version of the VA Schedule for Rating Disabilities; a 
combined 100 percent disability rating was assigned from 
April 1 through November 4, 1946, under the 1945 version of 
the VA Schedule for Rating Disabilities; thereafter, a 
combined 50 percent disability rating was assigned, effective 
from November 5, 1946.

VA treatment records dated in 1979 show excision of sebaceous 
cysts on his back, buttock fold, and left posterior leg.  
There was no treatment of his service-connected disabilities.  

The evidence includes private medical records from a 
podiatrist, dated in 1988 and 1989.  A September 1988 record 
notes that the veteran reported nicotine abuse of 
approximately two packs a day for the prior 48 years.  Other 
records dated in October 1988 and June 1989 note that the 
veteran reported cigarette abuse of one pack a day.

Additional VA medical records show that the veteran was 
diagnosed with adenocarcinoma of the rectum in 1990 and 
underwent a colectomy and later an ileostomy.  In addition, 
in 1990, he had surgery to repair an abdominal aortic 
aneurysm.  

In 1991, it was discovered that the veteran had stage I 
adenocarcinoma of the right middle lobe of the lung and he 
underwent a right middle lobe lobectomy.  It was noted that 
the pathology revealed only the lesion in the right middle 
lobe.  It was a T1 lesion and no nodes were positive.  The VA 
hospital report notes that the veteran smoked one pack a day 
for 20 years and had not smoked in the last two years.  

In September 1995, the veteran presented to the VA medical 
center with some hemoptysis and chest pain.  A chest X-ray 
showed a lung mass in the right perihilar area and a CT scan 
of the abdomen showed a large left adrenal gland.  A chest CT 
showed a large right paratracheal lymph node and the 
perihilar mass.  He underwent a bronchoscopy and a biopsy 
showed poorly differentiated large carcinoma cells mucin 
stain positive, consistent with adenocarcinoma.  It was noted 
that he most likely had stage IV adenocarcinoma of the lung.  
A VA medical report of the hospitalization in September 1995 
notes the veteran's history of rectal cancer with abdominal 
peritoneal resection with colonic tubular adenomas, and a 
right middle lobe lobectomy.  It is noted that the right 
middle lobe lobectomy was secondary to "another primary of 
adenocarcinoma."

In a medical report dated later in September 1995, from Ann 
Maners, M.D., it is noted that the veteran had a history of 
colon cancer, diagnosed in 1990, and that he then developed a 
"metastatic lesion" in the right middle lobe which had been 
resected.  Later, the veteran had been admitted to the VA 
hospital with hemoptysis and a CT scan of the chest and 
abdomen showed a large, left adrenal metastasis.  The veteran 
had undergone a bronchoscopy, which had revealed an 
obstructing lesion in the upper lobe, "presumably from 
metastatic colon cancer."  

A VA medical report of a hospitalization in October 1995 
notes that the veteran had a 50-year history of smoking two 
to three packs per day; he quit smoking in 1990.  A VA 
medical record dated in November 1995 notes that the veteran 
had "metastatic lung ca[ncer]."

In January 1996, the veteran was admitted to the VA hospital 
due to complaints of nausea and not feeling well.  The 
medical record of the hospitalization shows that the primary 
diagnosis was metastatic cancer.  It was noted that the 
veteran had primary lung mass diagnosed in September 1995 and 
also had metastatic adenocarcinoma of the adrenal gland 
status post anteroposterior resection with colotomy and 
ileostomy secondary to rectal cancer.  The veteran died later 
that month in the hospital.

A VA autopsy report dated in January 1996 notes, in pertinent 
part, that the veteran had a clinical history of 
adenocarcinoma of the lung with the right middle lobe 
resected in December 1991.  In addition, he had recurrent 
adenocarcinoma of the right lung, upper lobe, with metastasis 
to the left kidney, both adrenals, the liver, and the 
periaortic lymph nodes, as well as right pleural effusion, 
serosanguineous.

In a letter dated in February 1996, the VA Assistant Chief of 
Medicine Service informed the appellant of the preliminary 
report of the veteran's post-mortem examination.  The veteran 
had cancer of the lung, the type known as adenocarcinoma of 
the lung.  He also had extensive metastasis of this 
adenocarcinoma throughout, with multiple nodes surrounding 
the aorta, into his left kidney, to both of his adrenal 
glands above the kidneys, and into his liver.  In addition, 
there were changes in his colon related to removal of the 
previous rectal adenocarcinoma.

In February 1996, the appellant submitted VA Form 21-534, 
claiming that the veteran's cause of death was due to 
service.  In a rating decision dated in April 1996, the RO 
denied the claim, finding that the evidence failed to show 
that the veteran's cause of death from metastatic lung cancer 
was related to his military service.  The appellant appealed 
that decision.  In the May 1996 Notice of Disagreement, the 
appellant contended that the veteran had been a heavy smoker 
for many years and that it contributed to his untimely death.

A hearing was held before a Hearing Officer at the RO in 
February 1997.  The appellant, H. S., and E. S. testified.  
The appellant testified that her first marriage to the 
veteran began in October 1941, at which time he was already 
in the service and smoking.  She and the veteran had married 
and divorced several times.  They had remarried in November 
1989 and had been married at the time of the veteran's death 
in January 1996.  She stated that the veteran continued to 
smoke after service and that he had always coughed since the 
time they were married.  She testified that he stopped 
working in 1981.  The appellant testified that the veteran's 
colon cancer was diagnosed in 1990 and he underwent a 
colectomy and later an ileostomy.  Subsequently, he was 
diagnosed with lung cancer and had the middle lobe of his 
right lung removed.  The appellant's sister, H. S., testified 
that she could not remember exactly when she first met the 
veteran, but that she had known him while he was in the 
service.  She also stated that they all smoked back then.  
The appellant's brother-in-law, E. S., testified that he 
could not remember when he first met the veteran.

In rating decision of November 1998, the RO denied service 
connection for the cause of the veteran's death due to 
tobacco use and due to nicotine dependence.  The RO found 
that the evidence failed to establish a relationship between 
the veteran's lung cancer and his use of tobacco in service.  
In addition, the RO found that there was no evidence of a 
nicotine dependence incurred in service.  The RO also denied 
entitlement to DIC under the provisions of 38 U.S.C. § 1318.  
The RO found that the record indicated that the combined 
evaluation of the veteran's service-connected disabilities 
was correctly established as 50 percent disabling.

The appellant's attorney apparently sent letters to the VA 
Assistant Chief of the Medical Service in December 1998 and 
January 1999 requesting a medical opinion.  In a letter dated 
in January 1999, James R. Phillips, M.D., the VA Assistant 
Chief of the Medical Service, noted that, in regard to the 
question of whether the veteran became dependent upon 
nicotine while in the service, it is unlikely that his 
medical chart would answer that question.  In another undated 
letter, in response to the attorney's January 1999 letter, 
Dr. Phillips noted that he could not find any evidence either 
way and therefore could not provide a definitive answer to 
the question of whether the veteran became dependent on 
nicotine in the service.  The VA physician further noted that 
in regard to the question of whether the veteran's chronic 
smoking and nicotine dependence contributed to the 
development of his adenocarcinoma of the lung and ultimate 
death, the association between smoking and carcinoma of the 
lung is most secure with squamous cell carcinoma of the lung 
and that it is less secure with adenocarcinoma of the lung.  
He further noted that there are other risk factors, which 
play a role in adenocarcinoma of the lung in addition to 
cigarette smoking.  However, he also noted that 
"statistically, it is likely that cigarette smoking was the 
major factor in [the veteran's] adenocarcinoma of the lung . 
. . ."  In the undated letter, Dr. Phillips noted that 
smokers have a substantial increase in carcinoma of the lung 
as opposed to non-smokers.  "The association between smoking 
is tightest between squamous cell carcinoma of the lung and 
smoking.  Adenocarcinoma of the lung is not as clear cut, 
however there is a very strong correlation. . . .  Therefore 
my response would be that, in my opinion, [the veteran's] 
adenocarcinoma statistically was correlated to his nicotine 
dependence."

A Travel Board hearing was held in Little Rock, Arkansas, 
before the undersigned Board Member in May 1999.  The 
appellant and H. S. testified.  The appellant again testified 
that she had married the veteran in October 1941 and that he 
was already in the service and had already begun smoking at 
that time.  He continued to smoke up until 1990.  According 
to the appellant, the veteran used VA doctors except for a 
doctor in Annapolis who gave him one "light" treatment in 
1949.  She further stated that after the veteran was 
discharged from the service, he did not start to smoke three 
packs of cigarettes until later on because they could not 
afford it.  H. S. testified that the veteran smoked during 
the war.  According to H. S., the Army furnished cigarettes 
to the veteran while he was in the service.

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
regard to the issue of entitlement to service connection for 
the cause of the veteran's death.  In a letter dated in March 
1996, the RO requested that the appellant submit certain 
evidence to support her claim for VA benefits.  In addition, 
the RO provided the appellant with the pertinent law and 
regulations in the May 1996 Statement of the Case, in the May 
1997 Supplemental Statement of the Case, and in the November 
1998 Supplemental Statement of the Case.  The appellant 
indicated that the veteran received pertinent medical 
treatment only from VA facilities and it appears that the 
identified records have been associated with the veteran's 
claims file.  The appellant has not identified any other 
pertinent evidence.  Further, as noted above, the evidence 
contains a VA medical opinion from Dr. Phillips in regard to 
the question of whether the veteran became dependent upon 
nicotine while in the service.  Accordingly, the Board finds 
that another medical opinion is not necessary.  In addition, 
the appellant has been given the opportunity to present 
testimony at a hearing before the RO and a hearing before the 
Board.  Both transcripts have been associated with the claims 
folder.  Accordingly, the Board finds that the VA has 
fulfilled its duties to notify and assist the appellant in 
the development of her claims for VA benefits.  

Because the VCAA went into effect after the RO issued the 
most recent Supplemental Statement of the Case, the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In Bernard, the Court held that, before 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed above, the 
Board has reviewed the evidence of record and determined that 
all notification and development actions required by the new 
legislation appear to have been completed to the extent 
necessary under the circumstances.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

In regard to service connection for the cause of the 
veteran's death due to a disability related to nicotine 
dependence, the Board notes that current law prohibits 
service connection for disease attributable to the use of 
tobacco products during service.  Public Law 105-206, 112 
Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103).  
However, this prohibition only applies to claims filed after 
June 9, 1998.  Accordingly, because the appellant's claim for 
service connection for the cause of the veteran's death due 
to nicotine dependence was raised in May 1996, it is not 
prohibited by law and will be addressed herein.

A precedential opinion by the VA General Counsel (which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)) was 
prepared to clarify when entitlement to benefits may be 
awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  The VA General Counsel issued a 
clarification of this opinion in June 1993, and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service, but rather states that 
any disability allegedly related to tobacco use which is not 
diagnosed until after service would not preclude 
establishment of service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93) (Explanation of VAOPGCPREC 2-93 
dated January 1993).

In a May 1997 General Counsel Opinion, VAOPGCPREC 19-97, it 
was noted that, in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97.  Nicotine 
dependence is recognized as a psychiatric disability in 
Diagnostic Criteria from DSM-IV and the question of whether a 
veteran acquired a dependence on nicotine during service is a 
medical issue.  See VAOPGCPREC 19-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2001).

After a review of all the evidence of record, the Board finds 
that the evidence does not support entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died from adenocarcinoma of the right lung.  The service 
medical records are negative for treatment for or a diagnoses 
of lung cancer.  The only respiratory disorder the veteran 
received treatment for in service was acute, catarrhal 
bronchitis in December 1940.  Examination of his lungs were 
negative in examinations in August 1943 and June 1945.  The 
evidence shows that lung cancer was not diagnosed until 1991 
when he had a lesion develop in the right middle lobe, which 
was resected.  Lung cancer in the right upper lobe was 
initially diagnosed in 1995.  The medical evidence does not 
relate this lung cancer to the veteran's service.  Moreover, 
some of the evidence indicates that the veteran's lung cancer 
was due to metastatic colon cancer, which was diagnosed and 
treated in 1990.  According to a Consultation Note dated in 
September 1995, the veteran had undergone a bronchoscopy, 
which revealed "an obstructing lesion in the upper lobe, 
presumably from metastatic colon cancer."

The Board notes that, even if the veteran's lung cancer 
developed secondary to his long-term history of smoking and 
nicotine dependence, the question remains whether such 
nicotine dependence arose during service.  See VAOPGCPREC 19-
97.  The evidence contains a medical opinion from Dr. 
Phillips, VA Assistant Chief of the Medical service, that the 
evidence of record does not support a definitive answer as to 
whether the veteran became dependent upon nicotine while he 
was in the service.  However, he provided a medical opinion 
that the veteran's cigarette smoking was a major factor in 
his adenocarcinoma of the lung, even though there may have 
been other variables involved.  

Further, the appellant testified before the undersigned at 
the travel board hearing in May 1999 that the veteran quit 
smoking cigarettes entirely in January 1990.  The evidence 
indicates that the veteran did not smoke for the period from 
1990 until his death in 1996.  Although the evidence clearly 
demonstrates that the veteran smoked during service, none of 
the evidence of record is determinative of when the veteran 
began to smoke.  The appellant and the other witnesses at the 
hearings met the veteran after he was already in the military 
service.  The appellant, who apparently only met the veteran 
in 1941, testified that she thought he was smoking as of that 
date.  The September 1988 private treatment record notes that 
the veteran reported nicotine abuse for the past 48 years, 
which dates his history of smoking back to 1940.  However, 
the evidence is vague as to exactly when the veteran began to 
smoke and it is not clear whether he may have started to 
smoke before service.

Although there is evidence that the veteran smoked cigarettes 
during service, there is no evidence to support a finding 
that the veteran's nicotine dependence began in service.  
According to Dr. Phillips, the veteran's lung cancer was 
related to his cigarette smoking.  Therefore, the question is 
whether the cigarette smoking during the veteran's period of 
service caused or materially contributed to his death.  The 
evidence indicates that the veteran smoked during the entire 
five years of his period of service.  The evidence also shows 
that he continued to smoke for 45 years after service, 
quitting "cold turkey" in 1990.  In addition, it appears 
that the amount he smoked increased in the later years based 
on the appellant's testimony at the May 1999 Travel Board 
hearing.  She stated that after service the veteran did not 
start to smoke three packs a day until later on because they 
could not afford it.  Therefore, the evidence shows that the 
vast majority of the veteran's smoking history occurred after 
service.  There is no evidence to show that the five years of 
smoking cigarettes during service from 1940 to 1945 caused or 
contributed substantially to the veteran's lung cancer which 
was the immediate cause of his death in 1996.

Based on the lack of evidence of nicotine dependence during 
service and the lack of evidence that the five years of 
smoking cigarettes during service, versus the 45 years of 
smoking after service, caused the veteran's lung cancer, the 
Board finds that the evidence does not support a claim for 
service connection for the cause of the veteran's death, to 
include as due to disability related to nicotine dependence.  
There is no medical opinion that the veteran's lung cancer 
was due to nicotine dependence incurred in service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1991); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Although the evidence shows that the 
veteran smoked during service, there is no evidence to 
support a finding that the veteran had nicotine dependence 
that was incurred during his military service.  According to 
the medical opinion of Dr. Phillips, based on the available 
evidence, a definitive answer is not possible in regard to 
the question of whether the veteran became dependent upon 
nicotine while in the service.  Pursuant to this medical 
opinion, the Board finds that requesting any further medical 
opinions would not provide any additional, beneficial 
evidence to render an equitable determination in this case.  
The Board finds that the evidence of record is insufficient 
to establish that the veteran became nicotine dependent 
during service.

With regard to the appellant's belief that the veteran 
acquired a nicotine dependence due to smoking during service, 
as a lay person, she is competent to describe symptoms 
observed, but she is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The question of whether a veteran 
acquired a dependence on nicotine during service is a medical 
issue.  See VAOPGCPREC 19-97.

The Board further finds that the evidence does not show that 
any of the veteran's service-connected disabilities caused or 
substantially contributed to his death.  At the time of his 
death, the veteran was in receipt of a combined 50 percent 
service-connected disability rating for the following 
disabilities:  a wound to Muscle Group XVII, moderate, 
evaluated as 20 percent disabling; a wound to Muscle Group I, 
right, moderate, evaluated as 10 percent disabling; a wound 
to Muscle Group XX, left, moderate, evaluated as 10 percent 
disabling; a wound to Muscle Group XIII, moderate, left, 
evaluated as 10 percent disabling; a wound to Muscle Group 
VI, moderate, right, evaluated as 10 percent disabling; a 
wound to Muscle Group IX, moderate, right, evaluated as 10 
percent disabling; and a wound to the right mastoid, mild, 
with defective hearing, evaluated as noncompensably 
disabling.  These ratings remained in effect from November 
1946.  The evidence does not show that any of the service-
connected muscle injuries or the right mastoid injury with 
defective hearing caused or contributed to the veteran's 
death due to adenocarcinoma of the right lung.  Accordingly, 
the claim for service connection for the cause of the 
veteran's death, to include as due to disability related to 
nicotine dependence, must be denied.


ORDER

Service connection for the cause of the veteran's death, to 
include as due to disability related to nicotine dependence, 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

